ACCEPTED
                                                                                                  04-14-00899-cv
                                                                                     FOURTH COURT OF APPEALS
                                                                                          SAN ANTONIO, TEXAS
                                                                                           5/21/2015 11:38:33 AM
                                                                                                  KEITH HOTTLE

                          GARCIA & VILLARREAL, PLLC                                                       CLERK


                                  Attorneys at Law
                                     ____________________
Francisco R. Villarreal                 4311 N. McColl Rd.                Telephone:
                                                                                FILED 956-630-0081
                                                                                        IN
panchov@gvlaw.net                       McAllen, Texas 78504           4th Facsimile:
                                                                           COURT OF   956-630-3631
                                                                                          APPEALS
                                                                        SAN ANTONIO, TEXAS
                                        May 21, 2015                  05/21/2015 11:38:33 AM
                                                                         KEITH E. HOTTLE
                                                                                 Clerk
Hon. Keith E. Hottle                                           Via Electronic Submission
Clerk, Fourth Court of Appeals
Cadena-Reeves Justice Center
300 Dolorosa, Suite 200
San Antonio, Texas 78205-3037

         Re:        Cause No. 04-14-00899-CV
                    Laura Leticia Zepeda Vasquez, Individually and on behalf of The
                    Estate of Jose Abraham Vasquez, Jr. v. Legend Natural Gas III L.P.,
                    et al.

Dear Mr. Hottle:

        The undersigned is counsel for the Appellee, XTO Energy, Inc., in the
above-referenced proceeding. Appellee respectfully requests that you forward this
letter brief to the justices on the Court who are handling this matter. A copy of this
letter is also being served on counsel for all the parties.

      Counsel for XTO Energy, Inc. has received and reviewed all of the briefing
filed by the other appellees in this proceeding, including: Rosetta Resources
Operating Co., Inc., Virtex Operating Co. Inc. and Virtex Holdings, L.L.P.,
Enterprise Products Holdings, LLC and Enterprise Products Co., Lewis Energy
Group, LP and Lewis Petro Properties, Inc., and Legend Natural Gas III, LP and
Legend Natural Gas, LLC.

       The trial court’s final judgment in this matter was in favor of XTO Energy,
Inc. and disposed of all of the claims raised by the Appellants Laura Leticia
Zepeda Vasquez, Individually and on behalf of The Estate of Jose Abraham
Vasquez, Jr. against XTO Energy, Inc. (CR 147) Because XTO Energy, Inc. is
similarly situated and in the same position as the other appellees in this matter, and
rather than file an additional brief of its own, XTO Energy, Inc. formally joins in
and adopts by reference here all of the arguments previously submitted to this
Court by the other appellee parties in favor of affirming the final judgment of the
trial court. See TEX. R. APP. P. 9.7.

       As a result, and for all of the reasons raised in the prior briefing submitted to
this Court by the other appellees in this matter, XTO Energy, Inc. respectfully
requests that this Court affirm the trial court’s judgment in favor of XTO Energy,
Inc. in all respects.

                                            Respectfully submitted,

                                            /s/ Francisco R. Villarreal
                                            Jose E. Garcia
                                            State Bar No. 07636780
                                            Francisco Rene Villarreal
                                            State Bar No. 00789706
                                            GARCIA & VILLARREAL, PLLC
                                            4311 North McColl Road
                                            McAllen, Texas 78502
                                            956-630-0081
                                            956-630-3631 Facsimile
                                            panchov@gvlaw.net

                                            Attorneys for Appellee, XTO Energy, Inc.




                                           2
                           CERTIFICATE OF SERVICE

        I certify that a true copy of this document was served via the e-filing system
(if the individual was registered for service) and as shown below on May 21, 2015.
      Jeffrey L. Dorrell
      HANSZEN LAPORTE, L.L.P.                       William A. Abernethy
      11767 Katy Fwy., Ste. 850                     DONNELL ABERNETHY
      Houston, TX 77079                             & KIESCHNICK, P.C.
      Email: jdorrell@hanszenlaporte.com            555 N. Carancahua, Ste. 1700
                                                    Corpus Christi, Texas 78401-0583
      Isaac J. Huron                                Email: babernathy@dakpc.com
      DAVIS CEDILLO &
      MENDOZA, INC.                                 E. Michael Rodriguez
      McCombs Plaza, Suite 500                      ATLAS HALL &
      755 E. Mulberry Ave.                          RODRIGUEZ, L.L.P.
      San Antonio, Texas 78212                      PO Box 6369
      Email: ihuron@lawdcm.com                      50 W. Morrison Rd., Ste. A
                                                    Brownsville, Texas 78523-6369
      David L. Ortega                               Email: mrodriguez@atlashall.com
      Richard McNitzky
      NAMAN HOWELL                                  Brian Miller
      SMITH & LEE, PLLC                             VICKERY & WILLIAMS, L.L.P.
      Union Square II                               Frost Bank Plaza, Suite 1300
      10001 Reunion Place, Suite #600               802 N. Carancahua St.
      San Antonio, Texas 78216                      Corpus Christi, Texas 78401
      Email: dortega@namanhowell.com                Email: brian.miller@roystonlaw.com
             rmcnitzky@namanhowell.com




                                           /s/ F.R.Villarreal
                                                  Francisco R. Villarreal




                                           3